*277Dissenting Opinion.
Rabb, J.
I am unable to concur with the majority of the court in overruling the appellant’s petition for a rehearing' in this cause. In my view, the appellant’s petition for a rehearing should be sustained, and the cause reversed.
I think the court below erred in refusing to grant appellant’s motion for a new trial, for the reason that the verdict returned by the jury is not sustained by the evidence. There was no conflict whatever in the evidence, and I think it fairly proved that the assured, J. A. Williamson, failed to pay the assessment due upon his policy in the order for the month of July, 1903, and upon which the validity of the policy depended. All the evidence upon the subject was the testimony of the clerk of the camp to which he belonged, J. A. Murray, and of the escort, H. J. Schilling. The by-laws, introduced in evidence, provided that the payment of assessments and dues should be made to the clerk of the camp. The testimony of J. A.. Murray, clerk of the camp, to which Williamson belonged, was that he did not know J. A. Williamson personally, but that he was a member of Live Oak. Camp; that the last assessment paid for him was $1.25, for assessment No. 153, paid by H. J. Schilling, July 3, 1903; and that it was the custom of the clerk, if the member was in good health, to receive payment after the first of the month, which was the last day of payment by the terms of the by-laws.
Mr. Schilling was asked, and he answered, the following question: “If you were acquainted with J. A. Williamson, state if he was a member of your camp, and what, if anything, you know of his payment, or the payment for him, of an assessment of dues during the month of June, 1903. A. Yes, I knew him, and paid his assessment for the month of June, 1903.” He testified that he paid the dues with his own money, and that Williamson never repaid him. It was *278admitted that the dues for July were $1.25. The appellees introduced in evidence a receipt reading as follows:
“Clerk’s receipt Woodmen of the World.
Received of J. A. Williamson this June 19, 1903, as follows:
For assessment No. 152.........................75
Emergency fund dues..........................10
800 camp monthly dues.........................15
Camp dues from-, 190 — ..................25
Total ...................................$1.25
J. A. Murray, Clerk.”
I think this evidence admits of but one construction, and that is that the dues paid by Schilling for Williamson were the dues that Murray testifies that Schilling paid him on July 3, 1903. There is no presumption that Schilling paid any dues for Williamson except those he testifies he paid. The presumption is that all dues owing by Williamson to the camp that were paid at all were paid by the party who owed them, J. A. Williamson; and, in the absence of any evidence to the contrary, I think that the inference must, .be that all such dues were paid by Williamson. The receipt introduced in evidence, showing the payment of dues for assessment No. 152 on June 19, is to the effect that the money was received from J. A. Williamson,' and, even in the absence of such declaration in the receipt, the presumption would be that the payment was made by J. A. Williamson. I think the inference is irresistible that the payment made by Schilling for the month of June, as he testifies, was ■for assessment No. 153, which was the last assessment paid for Williamson, and the„ payment of which is testified to by the witness Murray.
I therefore feel it my duty to dissent from the decision rendered by the court in this ease.